DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 6, 8-12, 18 have been canceled. Claims 1-5, 7, 13-17, 19-27 are pending and under consideration. 
Applicant's arguments filed 2-14-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Enablement
Claims 1-5, 7, 13-17, 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating, ameliorating or preventing an age-related eye disease or condition comprising administering an effective amount of at least one demethylation agent to a subject in need of treatment (Parent application 16/424974, now Patent 10632211), does not reasonably provide enablement for doing so using a nucleic acid sequence encoding ELOVL2 injected into the eye of a subject in need thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims and scope

Claim 16 is drawn to a method of increasing the amount of ELOVL2 protein production in an eye of a subject, comprising intraocularly injecting into the eye of a subject in need of treatment or prevention of a disease or condition of the eye that may benefit from increasing an amount of ELOVL2 protein in the eye a formulation comprising a nucleic acid encoding an ELOVL2 protein effective to increase the amount of EVOLV2 protein in the eye, wherein the disease or condition of the eye comprises age-related macular degeneration (AMD), and wherein the subject is a mammal. 
The limitation of a nucleic acid encoding an ELOVL2 encompasses naked DNA, mRNA, a plasmid, or viral vector. Viral vectors in claim 2 encompass adenoviral, adeno-associated viral (AAV), retroviral, lentiviral, vaccinia viral vectors (claim 3). 
The subject is a mammal as newly required in the last line of claims 1 and 16. 
Claims 1 and 16 require the mammal is “in need of treatment or prevention of [AMD] that may benefit from increasing an amount of ELOVL2 protein in the eye” encompasses any subject, with or without disease. The phrase does not require that the mammal experiences increased ELOVL2 in the eye or that AMD is treated or prevented. The concept of preventing AMD in a mammal encompasses any mammal that ages; it is 
The preamble of claim 1 or 16 requires increasing the amount of ELOVL2 in the eye of a subject. However, the sole disclosed use for increasing ELOVL2 in the eye of a subject in the specification is treating or preventing eye disease (para 3, 9, 10, 15, et al) which is optional for reasons set forth in the paragraph above. The specification does not provide an enabled use for increasing the amount of ELOVL2 in the eye of a subject other than treating or preventing eye disease. 
The mammal is “in need of treatment or prevention of [AMD]” which encompasses treating a mammal with AMD or preventing AMD in a healthy mammal. 
AMD in claims 1 and 16 encompasses wet and dry age-related macular degeneration. Wet AMD is caused by excess blood vessel growth under the macula of the retina and blood leakage into the retina. 
State of the art/unpredictability/level of skill
The state of the art of gene therapy was unpredictable. Hammond (2018/0010148, filed 2-13-13) taught AV9 but not AAV5 functioned in delivering a therapeutic gene to treat cardiovascular disease (pg 10-11, Example 1, para 148). Hammond taught intramuscular but not intravascular or intraretinal delivery of AAV had the desired effect (pg 11-12, para 163, “Promoter vs Target tissue). “[S]uccess in rodents, due to their relative immune tolerance, does not always predict success in humans” (pg 15, para 193). The biodistribution of AAV and targeting in dogs, pigs, and primates was unpredictable as evidenced by applicants on pg 17, paragraph 215, which states immune responses to AAV are not important in rats, but biodistribution of AAV may be affected by immune responses to AAV in dogs, pigs, and other primates. Hammond (2015/0118287) states intramuscular but not intravascular or intraretinal delivery of AAV.tet caused decreased regulated expression (pg 12, paragraph 172) of which confirms the unpredictability of the combination of promoter, vector and route of delivery required to obtain the desired effect in the desired tissue of interest. Therefore, the state of the art at the time of gene therapy was that the route of administration, vector, promoter, or level of expression required to target a specific tissue of interest such that a desired clinical effect was obtained using gene therapy was unpredictable.  
More specifically, the state of the art of gene therapy of the eye was unpredictable as shown by Borras (Asia Pac J Ophthalmol 2017, Vol. 6, No. 1, pg 80-93) who discussed glaucoma gene therapy and teaches: “gene therapy has expanded from the original concept of replacing the mutated gene causing the disease to the use of genes to control nonphysiological levels of expression or to modify pathways known to affect the disease” (abstract). Applicants do not teach ELOVL2 is mutated in subjects with eye disease or that replacement therapy treats such a deficiency. Applicants do not teach ELOVL2 is used to “control nonphysiological levels of expression or to modify pathways known to affect the disease”. Borras teaches retinal ganglion cells (RGCs) “are the preferred neuroprotective site in glaucoma” (pg 2, line 7). However, applicants do not teach any route of administration “into the eye” (“intravitreal, subretinal, 
Most specifically, the combination of vector, route of administration, and promoter required to treat AMD using gene therapy was unpredictable. Moore (Expert Opinion on Biological Therapy, 2017, Vol. 17, No. 10, pg 1235-1244) discussed gene therapy for age-related macular degeneration (AMD). Various vectors (pg 1235, “Introduction to viral vectors”) and routes of administration (pg 1237, “Methods of introducing viral vectors to the eye”) were known in the art; however, “key factors that influence the level of expression include the route of administration (intravitreal vs. subretinal) and the type of virus vector and serotype (which determine the percentage of cells that are transduced), as well as the promoter used to drive expression of the transgene” (pg 1242, col. 1, last full paragraph). Accordingly, the combination of vector, route of administration, and promoter required to treat AMD using gene therapy was unpredictable. 
Furthermore, the role of ELOVL2 in the treatment or prevention of eye disease was unpredictable. Bennett (Mol. Ther. 2017, Vol. 25, No. 5, pg 1076-1094) taught the genes associated with retinal disease (pg 1077, col. 1, https://sph.uth.edu/retnet/sum-dis.htm#A-genes). ELOVL2 is not on the list. In fact, applicants fail to correlate any ELOVL2 gene anomaly to any disease condition in humans. Table 2 of Bennett (pg 1080) describes the target genes for current gene therapy; the strategies for each are mostly “augmentation” of the deficient gene (RPE65, CHM, CNGB3, RS1, MERTK, MYO7A, ABCA4, ND4) along with an s-Flt decoy receptor, ChR2 “optogenetics”, and VEGF inhibition. The route of delivery is limited to subretinal or intravitreal injection. In 
Teachings in the specification 
Pg 2, para 5 & 6, teach ELOVL2 shows increased methylation as humans age and that low ELOVL2 has been linked to low DHA which has been linked to age-related macular degeneration and other retinal degenerative diseases. The specification does not teach low ELOVL2 causes any eye disease. 
Pg 29, para 112, and pg 30, para 114, discuss vectors for retinal gene transfer but does not teach the amount of ELOVL2 required to treat AMD or any other eye disease or correlate the teachings of Auricchio, Martin, Ali, Hennig, Smith, Broderick, Chen, Rex, Dinculescu, Hum, Bennett, or Hauswirth to the specific combination of vector, promoter, route of administration, and level of expression required to deliver ELOVL2 such that a therapeutic or prophylactic effect against AMD or any other eye disease will be obtained. 
The specification describes knocking out the ELOVL2 in mice but do not correlate the mice to disease condition in humans caused by an ELOVL2 gene disruption. Applicants do not teach whether the ELOVL2 gene in humans is mutated or 
The specification suggests administering a vector encoding ELOVL2 to treat the ELOVL2 knockout mice to rescue the expression of ELOVL2 in the eye. Applicants’ discussion is prophetic. 

The specification does not enable treating or preventing age-related macular degeneration (AMD), the sole disclosed use of increasing ELOVL2 in the eye of a subject, as required in claim 1, 7, 16, 19. Applicants fail to address the overall unpredictability of gene therapy (Hammond, Hammond), the unpredictability of eye gene therapy (Borras), the unpredictable role of ELOVL2 in the treatment or prevention of eye disease (Bennett), or the unpredictability of the combination of vector, route of administration, and promoter required to treat AMD using gene therapy (Moore). More specifically, applicants do not: 
i) adequately correlate an ELOVL2 deficiency to AMD; 
ii) provide adequate guidance that increased ELOVL2 treats or prevents AMD; 
iii) teach the amount of ELOVL2 required for treating/preventing AMD; 
iv) provide any guidance that a nucleic acid sequence encoding ELOVL2 can deliver ELOVL2 to the retina, specifically retinal progenitor cells, in an amount that causes light-sensitive cells of the macula to be repopulated or AMD to be treated/prevented; 
v) teach the specific combination of vector, promoter, and route of administration required to obtain that [undisclosed] amount of ELOVL2 expression in the retina; 
vi) teach treating/preventing wet AMD as encompassed by claims 1 and 16; or

Given the teachings in the specification taken with the guidance in the specification and the prophetic example of administering a vector encoding ELOVL2 to the eye of a subject, it would have required those of skill undue experimentation to determine whether any increase in ELOVL2 in the eye using any route of intraocular delivery and promoter can treat/prevent AMD as required by claims 1 and 16 and specifically dry AMD in claims 7, 19. 
Response to arguments
Applicants’ citation of case law is noted (pg 6); however, the discussion is not persuasive because the fact pattern in this case does not parallel the fact patterns in the case law cited). 
Applicants’ discussion of the amount of experimentation is noted (pg 6) but is not persuasive because it fails to address the overall unpredictability of gene therapy (Hammond, Hammond), the unpredictability of eye gene therapy (Borras), the unpredictable role of ELOVL2 in the treatment or prevention of eye disease (Bennett), the unpredictability of the combination of vector, route of administration, and promoter required to treat AMD using gene therapy (Moore). More importantly, applicants do not: 
i) adequately correlate an ELOVL2 deficiency to AMD; 
ii) provide adequate guidance that increased ELOVL2 treats or prevents AMD; 
iii) teach the amount of ELOVL2 required for treating/preventing AMD; 
iv) provide any guidance that a nucleic acid sequence encoding ELOVL2 can deliver levels of ELOVL2 to the retina, specifically retinal progenitor cells, such that 
v) teach the specific combination of vector, promoter, and route of administration required to obtain that [undisclosed] amount of ELOVL2 expression in the retina; 
vi) teach treating/preventing wet AMD as encompassed by claims 1 and 16; or
vii) teach preventing AMD in any mouse model as encompassed by claims 1 and 16. 
Applicants point again to the Second Declaration by Dr. Chavez filed 7-23-21 to support treating AMD. The Declaration is not persuasive. Paragraph 3 teaches subretinal injection of an AAV8-HRCMVT-CV4 vector in an aging mouse model of eye disease improved photoreceptor function, retinal function; however, the specification does not contemplate using AAV8 or the CMV promoter, and the claims are not limited to using an AAV8 vector or the CMV promoter. The specification and the Declaration do not correlate AAV8 to any other AAV vector, any other viral vector or plasmid as broadly encompassed by claims 1 and 16. The specification and the Declaration do not correlate the constitutive CMV promoter to any other promoter as broadly encompassed by claims 1 and 16. The specification and the Declaration do not correlate subretinal injection to intravitreal, subconjunctival, subtenon, or posterior juxtascleral administration as broadly encompassed by claims 1, 5, 16, 20. The specification and the Declaration do not correlate improved photoreceptor and retinal function to prevention of AMD as broadly encompassed by claims 1 and 16. The specification and the Declaration do not correlate the “aging mouse model of eye disease” to AMD as required in claims 1 and 16. Accordingly, the claims are not commensurate in scope with the Declaration, and the combination of reagents described in the Declaration was 

Written Description
Claims 1-6, 7, 13-17, 19-27 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims, their scope, the state of the art, level of skill, and the teachings in the specification are described above. 
The unpredictability of gene therapy (Hammond, Hammond), the unpredictability of eye gene therapy (Borras), the unpredictable role of ELOVL2 in the treatment or prevention of eye disease (Bennett), and the unpredictability of the combination of vector, route of administration, and promoter required to treat AMD using gene therapy (Moore) is discussed above. Accordingly, Hammond cannot be relied upon for written description of any gene therapy; Borras cannot be relied upon for written description of any eye gene therapy; Bennett cannot be relied upon for the role of ELOVL2 in the treatment or prevention of eye disease; and Moore cannot be relied upon for the combination of vector, route of administration, and promoter required to treat AMD using gene therapy. 
The specification lacks written description for treating or preventing age-related 
i) adequately correlate an ELOVL2 deficiency to AMD; 
ii) provide adequate guidance that increased ELOVL2 treats or prevents AMD; 
iii) teach the amount of ELOVL2 required for treating/preventing AMD; 
iv) provide any guidance that a nucleic acid sequence encoding ELOVL2 can deliver ELOVL2 to the retina, specifically retinal progenitor cells, in an amount that causes light-sensitive cells of the macula to be repopulated or AMD to be treated/prevented; 
v) teach the specific combination of vector, promoter, and route of administration required to obtain that [undisclosed] amount of ELOVL2 expression in the retina; 
vi) teach treating/preventing wet AMD as encompassed by claims 1 and 16; or
vii) teach preventing AMD in any mouse model as encompassed by claims 1 and 16. 
Since the time of filing, the Second Declaration by Dr. Chavez filed 7-23-21 teaches subretinal injection of an AAV8-HRCMVT-CV4 vector in an aging mouse model of eye disease improved photoreceptor function, retinal function (paragraph 3). However, the specification does not provide adequate written description for using prevention of AMD as broadly encompassed by claims 1 and 16. The specification and the Declaration do not correlate the “aging mouse model of eye disease” to AMD as required in claims 1 and 16. Accordingly, the claims are not commensurate in scope with the Declaration, and the combination of reagents described in the Declaration lacks written description in the original specification. 
An adequate written description of a method of treating/preventing AMD by intraocular injection of a vector encoding ELOVL2 requires more than a mere statement that it is part of the invention and reference to a potential method for performing it; what is required is a description of the reagents required to successfully perform the method. It is not enough to define the method solely by its principal biological property, i.e. treating/preventing AMD by intraocular injection of a vector encoding ELOVL2, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of the specific combination of the vector/promoter/route of intraocular administration required to treat or prevent AMD. Also, naming a method and vector 
Response to arguments
Applicants argue the office action conflates enablement and written description. Applicants’ arguments are not persuasive. The references cited provide evidence that the art at the time of filing cannot be relied upon for filling in the gaps of what is absent in the specification. Hammond cannot be relied upon for written description of any gene therapy; Borras cannot be relied upon for written description of any eye gene therapy; Bennett cannot be relied upon for the role of ELOVL2 in the treatment or prevention of eye disease; and Moore cannot be relied upon for the combination of vector, route of administration, and promoter required to treat AMD using gene therapy. Looking to applicants’ disclosure, these issues are not adequately described by applicants for reasons set forth above. Therefore, the references are relevant to the written description rejection. 
Applicants’ citation of the MPEP is noted but is not persuasive for reasons set forth above.

Claim Rejections - 35 USC § 103
s 1-5, 7, 13, 14, 16, 17, 19-21, 23-27 remain rejected under 35 U.S.C. 103 as being unpatentable over Boyd (Gene Therapy, 2016, Vol. 23, pg 548-556) in view of Bellini (Diabetologia, 2018, Vol. 61, pg 1780-1793).
Claims 1 and 16 encompass administering the nucleic acid to a healthy mammal, an unhealthy mammal with a disease other than AMD, as well as a subject with AMD. 
Boyd administered AAV encoding GFP to dogs after vitrectomy (title, abstract, pg 554, “vitrectomy”). The promoter was a chicken β-actin promoter (ubiquitous) and the route of administration of the AAV was intravitreal (“immediately anterior to the retinal surface” pg 554, col. 2, “intravitreal injection”). The phrase “[mammal] in need of treatment or prevention” encompasses any subject that may require prevention of age-related eye disease, i.e. any subject. The dogs of Boyd are “in need of” prevention as broadly claimed because they may have AMD when they get old. 
Boyd did not teach administering ELOVL2 or a vector encoding ELOVL2. 
However, Bellini transfected cells with an adenoviral vector encoding ELOVL2. 
Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to administer AAV encoding a protein to a subject intravitreally after vitrectomy as described by Boyd wherein the protein was ELOVL2 described by Bellini. Those of ordinary skill in the art at the time of filing would have been motivated to replace GFP with ELOVL2 to elucidate the role of ELOVL2 in the eye. This is equivalent to claims 1 and 16. It is noted that the preamble of claim 1 requires the method is “for increasing an amount of ELOVL2” which is an intended use and does not have to occur; as written, claim 1 merely requires administering an effective amount of nucleic acid encoding ELOVL2 to the eye of any subject “in need”.

BBS (pg 554, 2nd to last paragraph) is an excipient as required in claim 4. 
Claim 7 has been included for reasons set forth above. 
Claims 13, 14, 21 have been included because chicken β-actin promoter is a ubiquitous promoter that causes expression in retinal cells, e.g. RPE and photoreceptors. 
Claims 17 and 26 have been included because the dogs are a model of humans, and Boyd states “vitrectomy is routinely used in human patients before subretinal injection of AAV vectors” (pg 548, last sentence). Therefore, those of ordinary skill would have been motivated to administer the AAV to the subretinal space of a human. 
Claim 19 has been included for reasons set forth above. 
Claim 21 has been included because while Boyd did not teach administering an adenoviral vector encoding ELOVL2, Bellini taught an adenoviral vector encoding ELOVL2. Those of ordinary skill in the art at the time of filing would have been motivated to replace the AAV of Boyd with the adenoviral vector of Bellini because adenoviral vectors for their broad range of tropism, ease of manipulation, acceptance of large transgenes, and inherent adjuvant properties. 
Claim 24 has been included because Boyd used a volume of 200 μl (pg 549, col. 
Claim 25 has been included because the subject received prednisone treatment (pg 552, last sentence). 
Using AAV as encompassed by claim 27 is described by Boyd.
Response to arguments
Applicants argue the Office Action fails to interpret the claims under the broadest reasonable interpretation because the Office Action’s interpretation is “unduly broad” regarding the phrase “effective amount”. Applicants’ argument is not persuasive. First, the preamble, “for increasing an amount of ELOVL2,” is an intended use and does not have to occur, and the body of the claim does not require increasing the amount of ELOVL2 in the eye. Second, assuming increased ELOVL2 expression must occur, the ELOVL2 protein of Bellini is same protein claimed; therefore, its expression is “effective to increase the amount of ELOVL2 protein in the eye” as claimed. Third, intraocular injection of a vector encoding ELOVL2 as described by the combined teachings of Boyd and Bellini MUST increase ELOVL2 expression because both Boyd and Bellini used vectors to overexpress their protein of interest. Applicants have failed to provide evidence that the amount of vector encoding ELOVL2 would not be an “effective amount” as required in claims 1 and 16. 

Claims 1-5, 7, 13, 14, 16, 17, 19-21, 23, 24, 26, 27 remain rejected under 35 U.S.C. 103 as being unpatentable over Ghazi (Hum Genet, 2016, Vol. 135, pg 327-343) in view of Bellini (Diabetologia, 2018, Vol. 61, pg 1780-1793).

Ghazi administered AAV encoding MERTK operably linked to a VMD2 promoter to monkeys and humans after vitrectomy (pg 329 “Preclinical studies in monkeys” & “Clinical Trial”). The subjects were injected subretinally after vitrectomy (pg 329, col. 1, 2nd full para; and paragraph bridging pg 329-330) using a subretinal cannula (pg 329, col. 2, last line). The phrase “[mammal] in need of treatment or prevention” encompasses any subject that may require prevention of age-related eye disease, i.e. any subject. The monkeys and humans of Ghazi are “in need of” prevention as broadly claimed because they may have AMD when they get old.
Ghazi did not teach administering ELOVL2 or a vector encoding ELOVL2. 
However, Bellini transfected cells with a vector encoding ELOVL2. 
Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to administer AAV encoding a protein operably linked to a VMD2 promoter to a subject subretinally after vitrectomy as described by Ghazi wherein the protein was ELOVL2 described by Bellini. Those of ordinary skill in the art at the time of filing would have been motivated to replace MERTK with ELOVL2 to elucidate the role of ELOVL2 in the eye. This is equivalent to claims 1 and 16. 
BBS (pg 329, “Study agent and dosing”) is an excipient as required in claim 4. 
Claim 7 has been included because it further limits the type of AMD in claim 6 without limiting the claim to subjects that have “dry AMD”. 
Claim 19 has been included for reasons set forth above. 
Claim 21 has been included because while Ghazi did not teach administering an 
Claim 26 has been included because the dogs are a model of humans, and Boyd states “vitrectomy is routinely used in human patients before subretinal injection of AAV vectors” (pg 548, last sentence). Therefore, those of ordinary skill would have been motivated to administer the AAV to the subretinal space of a human. 
Claim 24 has been included because Ghazi used a volume of 10 or 50 μl in monkeys (pg 329, col. 1, 2nd full paragraph) and 150 μl in humans (pg 229, col. 2, “Study agent and dosing”) which are obvious variants of 0.1 ml (=100 μl) as required in claim 24. 
Using AAV as encompassed by claim 27 is described by Boyd.
Response to arguments
Applicants’ arguments parallel those above and are not persuasive for reasons set forth above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Zhang (WO 2019241728) taught administering a vector encoding ELOVL2 to the eye for treatment – the earliest effective filing date was June 15, 2018, the filing date of 62/685768, which is after applicants’ earliest effective filing date of June 11, 2018. 
Rakoczy (Lancet, 2015, Vol. 386, pg 2395-2403) described a phase 1 gene therapy trial in humans with AMD using AAV encoding FLT1 injected subretinally. 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632